Citation Nr: 0305434	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  03-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
ring finger laceration.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel





INTRODUCTION

The veteran has active military duty from September 1983 to 
June 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
December 2000, from the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).


REMAND

In his substantive appeal (VA Form 9) received in February 
2003, the veteran requested a hearing before the Board at the 
RO.  He was not, however, provided an opportunity to present 
testimony at a hearing before the Board, as he had requested.  

Accordingly, this case is remanded to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of receipt of his February 2003 request 
for such a hearing.  And once scheduled, 
the RO must notify him of the date, time 
and location of the hearing.  If, for 
whatever reason, he changes his mind and 
decides not to have a hearing, then he 
must indicate this in writing and it 
must be documented in his claims folder 
(c-file).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



